                 Case 20-11271                       Doc 18           Filed 01/12/21 Entered 01/12/21 09:42:50              Desc Main
                                                                       Document     Page 1 of 13
OLF3 (Official Local Form 3)
Effective December 1, 2017
                                                                     UNITED STATES BANKRUPTCY COURT
                                                                        DISTRICT OF MASSACHUSETTS

 In re:                                                                                                  Case No.: 20-11271
             Carmelo Creed                                                                              Chapter 13
                                          Debtor(s)

                                                                            CHAPTER 13 PLAN

Check one. This plan is:
        Original
        First Amended (Identify First, Second, Third, etc.)
        Postconfirmation (Date Order Confirming Plan Was Entered:                                                  )
 Date this plan was filed: 01/12/2021



 PART 1:                                                                   NOTICES
TO ALL INTERESTED PARTIES:
You should review carefully the provisions of this Plan as your rights may be affected. In the event the Court enters an order confirming this Plan, its
provisions may be binding upon you. The provisions of this Plan are governed by statutes and rules of procedure, including Title 11 of the United
States Code (the “Bankruptcy Code”), the Federal Rules of Bankruptcy Procedure (“Fed. R. Bankr. P.”), the Massachusetts Local Bankruptcy Rules
(“MLBR”), and, in particular, the Chapter 13 rules set forth in Appendix 1 of MLBR, all of which you should consult.

TO CREDITORS:
Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated. Read this Plan carefully and discuss it with your
attorney. If you do not have an attorney, you may wish to consult with one. If you oppose this Plan's treatment of your claim or any other provision
of this Plan, you or your attorney must file with the Court an objection to confirmation on or before the later of (i) thirty (30) days after the date on
which the first Meeting of Creditors pursuant to 11 U.S.C. § 341 is held or (ii) thirty (30) days after service of an amended or modified Plan, unless
the Court orders otherwise. A copy of your objection must be served on the Debtor(s), the attorney for the Debtor(s), and the Chapter 13 Trustee (the
“Trustee”). The Bankruptcy Court may confirm this Plan if no objection to confirmation is filed or if it overrules an objection to confirmation. You
have received or will receive a Notice of Chapter 13 Bankruptcy Case from the Bankruptcy Court which sets forth certain deadlines, including the
bar date for filing a Proof of Claim. To receive a distribution, you must file a Proof of Claim.

TO DEBTOR(S):
You (or your attorney) are required to serve a copy of this Plan on all creditors in the manner required under the Bankruptcy Code, the Fed. R. Bankr.
P., and MLBR. Unless the Court orders otherwise, you must commence making payments not later than the earlier of (i) thirty (30) days after the
date of the filing of this Plan or (ii) thirty (30) days after the order for relief. You must check a box on each line below to state whether or not this
Plan includes one or more of the following provisions. If you check the provision “Not Included,” if you check both boxes, or if you do not
check a box, any of the following provisions will be void if set forth later in this Plan. Failure to properly complete this section may result in
denial of confirmation of this Plan.

                    FOR EACH LINE BELOW, DO NOT CHECK BOTH BOXES; DO NOT LEAVE BOTH BOXES BLANK.
 1.1         A limit on the amount of a secured claim, set out in Part 3.B.1, which may result in a Included Not Included
             partial payment or no payment at all to the secured creditor.
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,    Included Not Included
             set out in Part 3.B(3).
 1.3         Nonstandard provisions, set out in Part 8.                                             Included Not Included


 PART 2:                                                               PLAN LENGTH AND PAYMENTS
A.           LENGTH OF PLAN:

              36 Months. 11 U.S.C. § 1325(b)(4)(A)(i);
              60 Months. 11 U.S.C. § 1325(b)(4)(A)(ii);

               Months. 11 U.S.C. § 1322(d)(2). The Debtor(s) states the following cause:



B.           PROPOSED MONTHLY PAYMENTS:

 Monthly Payment Amount                                                              Number of Months

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 20-11271                       Doc 18            Filed 01/12/21 Entered 01/12/21 09:42:50                        Desc Main
                                                                        Document     Page 2 of 13
 115.00                                                                                    36

C.           ADDITIONAL PAYMENTS:

Check one.
                          None. If “None” is checked, the rest of Part 2.C need not be completed and may be deleted from this Plan.

The total amount of Payments to the Trustee [B+C]:                                                                         $4,140.00.
This amount must be sufficient to pay the total cost of this Plan in Exhibit 1, Line h.

 PART 3:                                                                      SECURED CLAIMS
                          None. If “None” is checked, the rest of Part 3 need not be completed and may be deleted from this Plan.

A.           CURE OF DEFAULT AND MAINTENANCE OF PAYMENTS:

Check one.

             None. If “None” is checked, the rest of Part 3.A need not be completed and may be deleted from this Plan.
             Any Secured Claim(s) in default shall be cured and payments maintained as set forth in (1) and/or (2) below.
             Complete (1) and/or (2).

             (1) PREPETITION ARREARS TO BE PAID THROUGH THIS PLAN

Prepetition arrearage amounts are to be paid through this Plan and disbursed by the Trustee. Unless the Court orders otherwise, the amount(s) of
prepetition arrears listed in an allowed Proof of Claim controls over any contrary amount(s) listed below. Unless the Court orders otherwise, if relief
from the automatic stay is granted as to any collateral listed in this paragraph, all payments paid through this Plan as to that collateral will cease upon
entry of the order granting relief from stay.

             (a) Secured Claim(s) (Principal Residence)
              Address of the Principal Residence:     110 Spruce Street
                                                      Middleboro MA 02346-0000
                     The Debtor(s) estimates that the fair market value of the Principal Residence is:                                                 $605,800.00


 Name of Creditor                                                    Type of Claim                                Amount of Arrears
                                                                     (e.g., mortgage, lien)
 Quicken Loans                                                       First Mortgage on Principal Residence        $1,250.04

                                                                                  Total of prepetition arrears on Secured Claim(s) (Principal Residence): $1,250.04

             (b) Secured Claim(s) (Other)

 Name of Creditor                                   Type of Claim                Description of Collateral                        Amount of Arrears
                                                                                 (or address of real property)
 -NONE-

                                                                                                    Total of prepetition arrears on Secured Claim(s) (Other): $0.00
                                                                                    Total prepetition arrears to be paid through this Plan [(a) + (b)]: $1,250.04

             (2) MAINTENANCE OF CONTRACTUAL INSTALLMENT PAYMENTS (TO BE PAID DIRECTLY TO CREDITORS):

Contractual installment payments are to be paid directly by the Debtor(s) to creditor(s). The Debtor(s) will maintain the contractual installment
payments as they arise postpetition on the secured claims listed below with any changes required by the applicable contract and noticed in conformity
with any applicable rules.

 Name of Creditor                                                    Type of Claim                                Description of Collateral
 Performance Finance                                                 Secured Installment Loan                     2016 Slingshot SL Motorcycle 3010
                                                                                                                  miles
                                                                                                                  Location: 110 Spruce Street, Middleboro
                                                                                                                  MA 02346




                                                                                                                                                                 Page 2 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 20-11271                       Doc 18              Filed 01/12/21 Entered 01/12/21 09:42:50                        Desc Main
                                                                          Document     Page 3 of 13
 Name of Creditor                                                      Type of Claim                                 Description of Collateral
 Quicken Loans                                                         First Mortgage on Principal Residence         110 Spruce Street Middleboro, MA 02346
                                                                                                                     Plymouth County
                                                                                                                     Principal Residence. Declaration of
                                                                                                                     Homestead recorded 04/24/2014: Book:
                                                                                                                     44253, Page: 110


B.           MODIFICATION OF SECURED CLAIMS:

Check one.

             None. If “None” is checked, the rest of Part 3.B need not be completed and may be deleted from this Plan.

C.           SURRENDER OF COLLATERAL:

Check one.

             None. If “None” is checked, the rest of Part 3.C need not be completed and may be deleted from this Plan.

 PART 4:                                                                        PRIORITY CLAIMS
Check one

             None. If “None” is checked, the rest of Part 4 need not be completed and may be deleted from this Plan.

             The following priority claim(s) will be paid in full without postpetition interest. Unless the Court orders otherwise, the amount of
             the priority portion of a filed and allowed Proof of Claim controls over any contrary amount listed below.


A.           DOMESTIC SUPPORT OBLIGATIONS:

 Name of Creditor                                                      Description of Claim                          Amount of Claim
 -NONE-

B.      OTHER PRIORITY CLAIMS (Except Administrative Expenses):
 Name of Creditor                   Description of Claim                                                             Amount of Claim
 -NONE-

                                                                     Total of Priority Claim(s) (except Administrative Expenses) to be paid through this Plan: $0.00

C.           ADMINISTRATIVE EXPENSES:

             (1) ATTORNEY’S FEES:

 Name of Attorney                                                                                                 Attorney's Fees
 Peter M. Daigle                                                                                                                                             $2,475.00

If the attorney's fees exceed the amount set forth in MLBR, Appendix 1, Rule 13-7, the Trustee may not pay any amount exceeding that sum until
such time as the Court approves a fee application. If no fee application is approved, any plan payments allocated to attorney's fees in excess of
MLBR Appendix 1, Rule 13-7 will be disbursed to other creditors up to a 100% dividend.

             (2) OTHER (Describe):

 -NONE-




Total Administrative Expenses (excluding the Trustee’s Commission) to be paid through this Plan [(1) + (2)]: $2,475.00

             (3) TRUSTEE’S COMMISSION:

The Debtor shall pay the Trustee’s commission as calculated in Exhibit 1.
                                                                                                                                                                   Page 3 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 Case 20-11271                       Doc 18            Filed 01/12/21 Entered 01/12/21 09:42:50                        Desc Main
                                                                        Document     Page 4 of 13

The Chapter 13 Trustee's fee is determined by the United States Attorney General. The calculation of the Plan payment set forth in Exhibit 1, Line
(h) utilizes a 10% Trustee's commission. In the event the Trustee's commission is less than 10%, the additional funds collected by the Trustee, after
payment of any allowed secured and priority claim(s), and administrative expense(s) as provided for in this Plan, shall be disbursed to nonpriority
unsecured creditors up to 100% of the allowed claims.


 PART 5:                                                                NON PRIORITY UNSECURED CLAIMS
Check one.

             None. If “None” is checked, the rest of Part 5 need not be completed and may be deleted from this Plan.
             Any allowed nonpriority unsecured claim(s) other than those set forth in Part 5.F will be paid as stated below. Only a creditor
             holding an allowed claim is entitled to a distribution.



                  Fixed Amount (“Pot Plan”): each creditor with an allowed claim shall receive a pro rata share of $ 0.00 , which the Debtor(s)
                  estimates will provide a dividend of 0 %.
                  Fixed Percentage: each creditor with an allowed claim shall receive no less than % of its allowed claim.

A.           GENERAL UNSECURED CLAIMS:                                                                                                           $70,447.32

B.           UNSECURED OR UNDERSECURED CLAIMS AFTER MODIFICATION IN PART 3.B OR 3.C:

 Name of Creditor                                                    Description of Claim                           Amount of Claim
 -NONE-

C.           NONDISCHARGEABLE UNSECURED CLAIMS (e.g., student loans):

 Name of Creditor                                                    Description of Claim                           Amount of Claim
 MOHELA                                                              Educational                                                                                  $0.00
 MOHELA                                                              Educational                                                                                  $0.00
 MOHELA                                                              Educational                                                                                  $0.00
 MOHELA                                                              Educational                                                                                  $0.00
 MOHELA                                                              Educational                                                                                  $0.00

D.           CLAIMS ARISING FROM REJECTION OF EXECUTORY CONTRACTS OR LEASES:

 Name of Creditor                                                    Description of Claim                           Amount of Claim
 -NONE-

E.           TOTAL TO BE PAID TO NONPRIORITY UNSECURED CREDITORS THROUGH THIS PLAN:

             The amount paid to nonpriority unsecured creditor(s) is not less than that required under the Liquidation Analysis set forth in
             Exhibit 2.

                                                                                                Total Nonpriority unsecured Claims [A + B + C + D]: $70,447.32

                          Enter Fixed Amount (Pot Plan) or multiply total nonpriority unsecured claim(s) by Fixed Percentage and enter that amount: $0.00

F.           SEPARATELY CLASSIFIED UNSECURED CLAIMS (e.g., co-borrower):

 Name of Creditor                         Description of Claim                Amount of Claim           Treatment of Claim         Basis for Separate
                                                                                                                                   Classification
 -NONE-

                                                                              Total of separately classified unsecured claim(s) to be paid through this Plan: $0.00


 PART 6:                                               EXECUTORY CONTRACTS AND UNEXPIRED LEASES
Check one.


                                                                                                                                                                  Page 4 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 20-11271                       Doc 18          Filed 01/12/21 Entered 01/12/21 09:42:50                Desc Main
                                                                      Document     Page 5 of 13
             None. If “None” is checked, the rest of Part 6 need not be completed and may be deleted from this Plan.

 PART 7:                                        POSTCONFIRMATION VESTING OF PROPERTY OF THE ESTATE
If the Debtor(s) receives a discharge, property of the estate will vest in the Debtor(s) upon entry of the discharge. If the Debtor(s) does not receive a
discharge, property of the estate will vest upon the earlier of (i) the filing of the Chapter 13 Standing Trustee's Final Report and Account and the
closing of the case or (ii) dismissal of the case.

 PART 8:                                                             NONSTANDARD PLAN PROVISIONS
             None. If “None” is checked, the rest of Part 8 need not be completed and may be deleted from this Plan.
             This Plan includes the following nonstandard provisions. Under Fed. R. Bankr. P. 3015(c), each nonstandard provision must be set
             forth below in a separately numbered sentence or paragraph. A nonstandard provision is a provision not otherwise included in Official
             Local Form 3, or which deviates from Official Local Form 3. Nonstandard provisions set forth elsewhere in this Plan are ineffective. To
             the extent the provisions in Part 8 are inconsistent with other provisions of this Plan, the provisions of Part 8 shall control if the box
             "Included" is checked in Part 1, Line 1.3.


 PART 9:                                                                 SIGNATURES
By signing this document, Debtor(s) acknowledges reviewing and understanding the provisions of this Plan and the Exhibits filed as identified
below.

By signing this document, the Debtor(s) and, if represented by an attorney, the attorney for the Debtor(s), certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 3, including the Exhibits identified below, other than any Nonstandard
Plan Provisions in Part 8.


       /s/ Carmelo Creed                                                               January 12, 2021
       Carmelo Creed                                                                   Date
       Debtor


       Debtor                                                                          Date

     /s/ Peter M. Daigle                                                        Date   January 12, 2021
 Signature of attorney for Debtor(s)
 Peter M. Daigle
 640517 MA
 Daigle Law Office
 1550 Falmouth Road
 Suite 10
 Centerville, MA 02632
 (508) 771-7444
 pmdaigleesq@yahoo.com

The following Exhibits are filed with this Plan:
   Exhibit 1: Calculation of Plan Payment*
   Exhibit 2: Liquidation Analysis*
   Exhibit 3: Table for Lien Avoidance under 11 U.S.C. § 522(f)**
   Exhibit 4: [Proposed] Order Avoiding Lien Impairing Exemption**

 List additional exhibits if applicable.


*Denotes a required Exhibit in every plan
**Denotes a required Exhibit if the box "Included" is checked in Part 1, Line 1.2.

Total number of Plan pages, included Exhibits: 8




                                                                                                                                                        Page 5 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                 Case 20-11271                       Doc 18          Filed 01/12/21 Entered 01/12/21 09:42:50       Desc Main
                                                                      Document     Page 6 of 13
                                                                              EXHIBIT 1

                                                                     CALCULATION OF PLAN PAYMENT

 a)    Secured claims (Part 3.A and Part 3.B.1-3 Total):                                                                                $1,250.04
 b)    Priority claims (Part 4.A and Part 4.B Total):                                                                                       $0.00
 c)    Administrative expenses (Part 4.C.1 and 4.C.2 Total):                                                                            $2,475.00
 d)    Nonpriority unsecured claims (Part 5.E Total):                                                                                       $0.00
 e)    Separately classified unsecured claims (Part 5.F Total):                                                                             $0.00
 f)    Executory contract/lease arrears claims (Part 6 Total):                                                                              $0.00
 g)    Total of (a) + (b) + (c) + (d) + (e) + (f):                                                                                      $3,725.04
 h)    Divide (g) by .90 for total Cost of Plan including the Trustee's fee:                                                            $4,140.00
 i)    Divide (h), Cost of Plan, by term of Plan, 36 months:                                                                              $114.97
 j)    Round up to the nearest dollar amount for Plan payment:                                                                            $115.00

If this is either an amended Plan and the Plan payment has changed, or if this is a postconfirmation amended Plan, complete(a) through (h) only
and the following:

 k)    Enter total amount of payments the Debtor(s) has paid to the Trustee:
 l)    Subtract line (k) from line (h) and enter amount here:
 m)    Divide line (l) by the number of months remaining ( months):
 n)    Round up to the nearest dollar amount for amended Plan payment:

 Date the amended Plan payment shall begin:




                                                                                                                                              Page 6 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
                 Case 20-11271                       Doc 18          Filed 01/12/21 Entered 01/12/21 09:42:50                  Desc Main
                                                                      Document     Page 7 of 13
                                                                              EXHIBIT 2

                                                                         LIQUIDATION ANALYSIS

A. REAL PROPERTY
Address                                             Value                          Lien                               Exemption
(Sch. A/B, Part 1)                                  (Sch. A/B, Part 1)             (Sch. D, Part 1)                   (Sch. C)
110 Spruce Street                                   605,800.00                     411,473.09                         194,326.91
Middleboro, MA 02346
Plymouth County
Principal Residence.
Declaration of Homestead
recorded 04/24/2014: Book:
44253, Page: 110

 Total Value of Real Property (Sch. A/B, line 55):                                                    $   605,800.00
 Total Net Equity for Real Property (Value Less Liens):                                               $   194,326.91
 Less Total Exemptions for Real Property (Sch. C):                                                    $   194,326.91
                                          Amount Real Property Available in Chapter 7:                $   0.00

B. MOTOR VEHICLES

 Make, Model and Year                               Value                          Lien                               Exemption
 (Sch. A/B, Part 2)                                 (Sch. A/B, Part 2)             (Sch. D, Part 1)                   (Sch. C)
 2015 BMW X5 165100 miles                           9,851.00                       0.00                               9,851.00
 Location: 110 Spruce Street,
 Middleboro MA 02346
 2016 Slingshot SL Motorcycle                       12,325.00                      11,259.31                          1,065.69
 3010 miles
 Location: 110 Spruce Street,
 Middleboro MA 02346

 Total Value of Motor Vehicles (Sch. A/B, line 55):                                                   $   22,176.00
 Total Net Equity for Motor Vehicles (Value Less Liens):                                              $   10,916.69
 Less Total Exemptions for Motor Vehicles (Sch. C):                                                   $   10,916.69
                                           Amount Motor Vehicle Available in Chapter 7:               $   0.00

C. ALL OTHER ASSETS (Sch. A/B Part 2, no. 4; Part 3 through Part 7. Itemize.)

 Asset                                              Value                          Lien                               Exemption
                                                                                   (Sch. D, Part 1)                   (Sch. C)
 Household Goods                                    3,500.00                       0.00                               3,500.00
 Electronics                                        275.00                         0.00                               275.00
 Collectibles                                       200.00                         0.00                               200.00
 Misc. Clothing                                     550.00                         0.00                               550.00
 Misc. Jewelry                                      250.00                         0.00                               250.00
 Cash                                               20.00                          0.00                               20.00
 Personal Checking Account:                         155.80                         0.00                               155.80
 Bank of America (4842)
 Personal Checking Account:                         131.78                         0.00                               131.78
 Harbor One Bank (5083)
 403(b): Southcoast Hospitals                       15,000.00                      0.00                               15,000.00
 Group Retirement Plan

 Total Value of All Other Assets:                                                                     $   20,082.58
 Total Net Equity for All Other Assets (Value Less Liens):                                            $   20,082.58
 Less Total Exemptions for All Other Assets:                                                          $   20,082.58
                                     Amount of All Other Assets Available in Chapter 7:               $   0.00

D. SUMMARY OF LIQUIDATION ANALYSIS

                                  Amount available in Chapter 7                                                                  Amount
 A. Amount Real Property Available in Chapter 7 (Exhibit 2, A)                                                   $                                         0.00
                                                                                                                                                         Page 7 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                 Case 20-11271                       Doc 18          Filed 01/12/21 Entered 01/12/21 09:42:50   Desc Main
                                                                      Document     Page 8 of 13
 B. Amount Motor Vehicles Available in Chapter 7 (Exhibit 2, B)                                         $                                  0.00
 C. Amount All Other Assets Available in Chapter 7 (Exhibit 2, C)                                       $                                  0.00

                                                                     TOTAL AVAILABLE IN CHAPTER 7:      $                                  0.00


E. ADDITIONAL COMMENTS REGARDING LIQUIDATION ANALYSIS:




                                                                                                                                         Page 8 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
Case 20-11271            Doc 18   Filed 01/12/21 Entered 01/12/21 09:42:50       Desc Main
                                   Document     Page 9 of 13


 OLF3A (Official Local Form 3A)
                   UNITED STATES BANKRUPTCY COURT
                      DISTRICT OF MASSACHUSETTS
 ____________________________________
                                      )
 IN RE:                               )      Chapter 13
 CARMELO CREED                        )      Case No.: 20-11271
        Debtor,                       )
 ____________________________________)

                    CERTIFICATE OF SERVICE OF CHAPTER 13 PLAN

         I/We hereby certify that on January 12, 2021 and in accordance with MLBR,
 Appendix 1, Rule 13-4(b), I/we served by first class United States mail a copy of this
 Plan to the on the parties on the attached list.

                                               The Debtor,
                                               By His Attorney,

                                               /s/ Peter M. Daigle___________________
                                               Peter M. Daigle, Esquire
                                               BBO # 640517
                                               1550 Falmouth Road, Suite 10
                                               Centerville, MA 02632
                                               (508) 771-7444

 Electronic Mail:
 Carolyn Bankowski, US Trustee
 John Fitzgerald, Asst. US Trustee

 First Class Mail:
 Alisa Katz Campbell
 P.O. Box 251
 Stoughton, MA 02072
 Alisa Katz, Esq.
 Alisa Katz Campbell, P.C.
 PO Box 251
 Stoughton, MA 02072
 American Express
 Correspondence/Bankruptcy
 PO Box 981540
 El Paso, TX 79998
 American Express
 PO Box 297871
Case 20-11271     Doc 18      Filed 01/12/21 Entered 01/12/21 09:42:50   Desc Main
                              Document      Page 10 of 13



 Fort Lauderdale, FL 33329
 Bank of America
 4909 Savarese Circle
 Fl1-908-01-50
 Tampa, FL 33634
 Bank of America
 c/o Capital Management Services, LP
 698 1/2 South Ogden Street
 Buffalo, NY 14206
 Bank of America
 PO Box 982238
 El Paso, TX 79998
 Bank of America, N.A.
 P O Box 982284
 EL PASO, TX 79998-2238
 Barclays Bank Delaware
 PO Box 8803
 Wilmington, DE 19899
 Barclays Bank Delaware
 c/o Financial Recovey Services, Inc.
 PO Box 385908
 Minneapolis, MN 55438
 Barclays Bank Delaware/JetBlue Card
 Attn: Correspondence
 PO Box 8801
 Wilmington, DE 19899
 Capital Management Services, LP
 698 1/2 South Ogden Street
 Buffalo, NY 14206
 Capital One
 Attn: Bankruptcy
 Po Box 30285
 Salt Lake City, UT 84130
 Capital One
 Po Box 30281
 Salt Lake City, UT 84130
 Cavalry Portfolio Services
 PO Box 27288
 Tempe, AZ 85285
Case 20-11271     Doc 18     Filed 01/12/21 Entered 01/12/21 09:42:50   Desc Main
                             Document      Page 11 of 13



 Cavalry Portfolio Svc/Citi Aadvantage NA
 Attn: Bankruptcy Department
 500 Summit Lake, Suite 400
 Valhalla, NY 10595
 Cavalry SPV I, LLC as assignee of Citibank,
 N.A.
 500 Summit Lake Drive Ste 400
 Valhalla, NY 10595
 Chase Card Services
 Attn: Bankruptcy
 PO Box 15298
 Wilmington, DE 19850
 Chase Card Services
 c/o GC Services limited Partnership
 PO Box 1280
 Oaks, PA 19456
 Chase Card Services
 PO Box 15369
 Wilmington, DE 19850
 Credit Control, LLC
 5757 Phantom Drive
 Suite 330
 Hazelwood, MO 63042
 Financial Recovery Services Inc
 PO Box 385908
 Minneapolis, MN 55438
 GC Services Ltd Partnership
 PO Box 1545
 Houston, TX 77251
 Internal Revenue Service
 PO Box 7346
 Philadelphia, PA 19101
 JPMorgan Chase Bank, N.A.
 s/b/m/t Chase Bank USA, N.A.
 c/o National Bankruptcy Services, LLC
 P.O. Box 9013
 Addison, Texas 75001
 JPMorgan Chase Bank, N.A.
 s/b/m/t Chase Bank USA, N.A.
Case 20-11271     Doc 18       Filed 01/12/21 Entered 01/12/21 09:42:50   Desc Main
                               Document      Page 12 of 13



 c/o National Bankruptcy Services, LLC
 P.O. Box 9013
 Addison, Texas 75001
 Massachusetts Department of Revenue
 Bankruptcy Unit
 P.O. Box 9564
 Boston, MA 02114
 Midland Credit Management
 PO Box 301030
 Los Angeles, CA 90030
 Midland Credit Management, Inc.
 PO Box 2037
 Warren, MI 48090
 MOHELA
 633 Spirit Drive
 Chesterfield, MO 63005
 MOHELA
 Attn: Bankruptcy
 633 Spirit Dr
 Chesterfield, MO 63005
 Nationwide Credit, Inc.
 PO Box 14581
 Des Moines, IA 50306
 NCB Management Service
 PO Box 1099
 Langhorne, PA 19047
 Performance Finance
 10509 Professional Circle S
 Reno, NV 89521
 Petro Holdings, Inc.
 D/B/A: Atlas Glen-Mor Oil Co.
 295 Eastern Ave
 Chelsea, MA 02150
 Portfolio Recovery Associates, LLC
 POB 41067
 NORFOLK, VA 23541
 Quicken Loans
 1050 Woodward Ave
 Detroit, MI 48226
Case 20-11271     Doc 18    Filed 01/12/21 Entered 01/12/21 09:42:50   Desc Main
                            Document      Page 13 of 13



 Quicken Loans
 Attn: Bankruptcy
 1050 Woodward Avenue
 Detroit, MI 48226
 Quicken Loans, LLC
 635 Woodward Avenue
 Detroit, MI 48226
 Schreiber/Cohen LLC
 53 Stiles Road
 Suite A102
 Salem, NH 03079
 Sunrise Credit Services, Inc.
 PO Box 9100
 Farmingdale, NY 11735
 Wayfinder BK as agent for Performance Finance
 PO Box 64090
 Tucson, AZ 85728-4090
